Mugglin, J.
*1020Appeal from a judgment of the County Court of Albany County (Keegan, J.), rendered March 27, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of stolen property in the fourth degree.
Defendant was charged with multiple crimes stemming from his armed burglary of a building in the City of Watervliet, Albany County. He moved to suppress certain statements that he made to the police, as well as the evidence seized upon his arrest, and, following a suppression hearing, County Court held that the statements were inadmissible but that the evidence was properly seized incident to his lawful arrest. Pursuant to a negotiated plea agreement, defendant pleaded guilty to criminal possession of stolen property in the fourth degree and waived his right to appeal. He was thereafter sentenced, as a second felony offender, to an agreed-upon sentence of 2 to 4 years in prison and now appeals.
Given defendant’s voluntary, knowing and intelligent plea and waiver of his right to appeal all aspects of his case, he is foreclosed from challenging the adverse suppression ruling, as well as the severity of the agreed-upon sentence (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Martin, 16 AD3d 767 [2005]; People v Clow, 10 AD3d 803, 804 [2004]).
Crew III, J.P., Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.